Citation Nr: 1401397	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  05-14 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 until May 1975 and from October 1978 until June 1984. 

This matter is on appeal from the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2008 via video teleconference.  A complete transcript of the hearing is of record.

In a March 2010 decision, the Board denied the appeal.  The Veteran appealed this decision to the Veterans Claims Court.  In November 2012, the Court vacated the Board's decision and remanded the case for additional development.  In March 2013, the Board remanded the case and it is now ready for disposition.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire period on appeal, bilateral pes planus was manifested by marked pronation, pain on manipulation and use accentuated, and swelling.

2.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2013).  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

In order to warrant a higher rating, the evidence must show:

* pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achillis on manipulation, that is not improved by orthopedic shoes or appliances (50 percent for a bilateral disability under DC 5276), or

* a foot injury with actual loss of foot (40 percent under DC 5284).

Upon review of all the evidence of record, both lay and medical, the Board finds that for the entire period on appeal, bilateral pes planus more nearly approximated a 50 percent rating under DC 5276.  

The matter of an increased rating for bilateral pes planus is somewhat complex because in March 2012, a portion of the Veteran's left lower extremity was amputated.  In order to obtain clarity on the matter, the Board remanded the case to afford him an examination.  In an August 2013 examination, the examiner noted that the Veteran had accentuated pain on use, accentuated pain on manipulation, and swelling on use.  It was noted that he received some relief from arch supports.  The longitudinal arch height was reduced with weight bearing and there was objective evidence of marked deformity of the foot (marked pronation).  The Veteran was noted to require the constant use of a wheelchair.  

The examiner commented that the Veteran had not completed rehabilitation and did not know how to walk properly on the prosthetic without falling.  Further, the examiner opined that the current severity of the Veteran's right pes planus, since the left lower extremity has been amputated, was moderate.  The Veteran related arch pain in the right foot, which negatively impacted his ability to learn how to use a prosthetic.  It was noted that he was unable to bear weight on the lower extremity.  

Symptoms of bilateral pes planus prior to amputation were also graded as moderate per review of podiatrist notes and radiographs in May 2007, which demonstrated that the Veteran's bones were diffusely osteopenic.  Moderate sized plantar calcaneal tuberosities were also noted.  

The evidence shows that most of the symptoms contemplated by a 30 percent rating under DC 5276 are met, including pain on manipulation and use accentuated and swelling on use.  Additionally, symptoms considered in the 50 percent rating under DC 5276, including marked pronation, were also shown.  As such, where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  See 38 C.F.R. § 4.7.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period on appeal, bilateral pes planus more nearly approximated the criteria for a 50 percent rating under DC 5276.  This is the highest rating available for a foot disability.  For this reason, the Board finds that a rating in excess of 50 percent for bilateral pes planus is not warranted.

TDIU

Of note, the RO referred the claim for an extraschedular evaluation.  In a November 2013 decision, the Director of Compensation Services determined that TDIU on an extraschedular basis was not warranted.  Although the Board may not assign an extraschedular rating in the first instance, after a referral has been made and the Director has made a determination regarding TDIU, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2013); Van Hoose, 
4 Vet. App. 36.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In the present case, the Veteran contends that his two service-connected disabilities, pes planus and a fungal infection of the toenails and between the toes, prevent him from maintaining gainful employment.  The Board notes that he has serious nonservice-connected disabilities to include peripheral vascular disease and type 1 diabetes mellitus, as well as an associated amputation of the left leg.  

Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Weighing in favor of the Veteran's claim is the August 2013 VA examination report.  Specifically, the VA examiner noted that the effects of the Veteran's pes planus on employment included an inability to walk or stand.  He was also noted to require the constant use of a wheelchair.  The examiner opined that the Veteran was unemployable due to the left above the knee amputation.  

Although the examiner noted that the amputation was due to peripheral vascular disease, and not the pes planus condition, the VA examiner reflected that substantially gainful employment was precluded by the Veteran's inability to bear weight on his right (service-connected) lower extremity.  Specifically, the examiner stated that the current severity of Veteran's right pes planus condition, since the left lower extremity amputation, was graded as moderate.  The Veteran related arch pain in the right foot, which negatively impacted his ability to learn to use a prosthetic for the left leg.  As such, the examiner opined that substantially gainful employment was precluded by inability to bear weight on the right lower extremity.

Also in support of the claim are the Veteran's lay statements, to include the March 2008 Board hearing testimony.  Specifically, he maintains that he last worked in 2002 where he served as a clerk at the admission area at a VA hospital.  He stated that he was unable to conduct his activities because the job required walking.  He further testified that he rarely drove and had some difficulties with daily activities, including preparing meals and dressing himself.

On the other hand, as referenced above, a November 2013 Advisory Review for extraschedular consideration from Compensation Services found that the Veteran was unable to perform physical employment due to his service connected and non-service connected conditions; however, the evidence of record did not demonstrate that he was unable to perform sedentary employment.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected bilateral foot disabilities and he has provided lay evidence as well.  As noted, a VA examiner concluded that the Veteran could not work as a result of his service-connected right foot disability.  On the other hand, Compensation Services concluded that he could do sedentary work.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The claims of an increased rating in excess of 30 percent for bilateral pes planus and for a TDIU have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

A 50 percent rating, but no higher, for bilateral pes planus is granted, subject to the laws and regulations governing the payment of benefits.

A TDIU is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


